UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 2, 2008 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8735 Henderson Road, Renaissance One Tampa, Florida 33634 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01Entry into a Material Definitive Agreement. On January 2, 2008 the Registrant received an executed amendment number 1 to its 2008 Managed Care Plan for the Northeast Region Provider Agreement between the Ohio Department of Job and Family Services (“ODJFS”) and WellCare of Ohio, Inc. (“WellCare OH”), a wholly-owned subsidiary of the Registrant, pursuant to which WellCare OH provides prepaid comprehensive health care services through the managed care program for the aged, blind or disabled (“ABD”) eligible population.In addition, the Registrant received an executed amendment number 1 to its 2008 Managed Care Plan for the Northeast Region Provider Agreement between the ODJFS and WellCare OH, pursuant to which WellCare OH provides prepaid health care services through the managed care program for the covered families and children (“CFC”) population.The amendments are effective January 1, 2008 and, among other things, reflect an increase in rates for the ABD population and a decrease in rates for the CFC population.Copies of the amendments are attached as exhibits 10.1 and 10.2, respectively, to this Current Report on Form 8-K. The foregoing description does not purport to be a complete statement of the parties’ rights and obligations under the above-described amendments.The above description is qualified in its entirety by reference to the amendments. In the interest of providing interested parties with full access to its federal, state and county contracts, the Registrant has elected to file such contracts with the Securities and Exchange Commission.The Registrant does not believe that its business is substantially dependent on many of these contracts when each is taken individually. Item 9.01Financial Statements and Exhibits. (a)Financial Statements of Business Acquired. None. (b)Pro Forma Financial Information. None. (c)Shelf Company Transaction. None. (d)Exhibits. The following exhibits are filed as part of this report: 10.1 Amendment number 1 to 2008 Managed Care Plan for the Northeast Region Provider Agreement between the Ohio Department of Job and Family Services and WellCare of Ohio, Inc. (CFC) 10.2 Amendment number 1 to 2008 Managed Care Plan for the Northeast Region Provider Agreement between the Ohio Department of Job and Family Services and WellCare of Ohio, Inc. (ABD) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 8, 2008 WELLCARE HEALTH PLANS, INC. /s/ Thaddeus Bereday Thaddeus Bereday Senior Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description 10.1 Amendment number 1 to 2008 Managed Care Plan for the Northeast Region Provider Agreement between the Ohio Department of Job and Family Services and WellCare of Ohio, Inc. (CFC). 10.2 Amendment number 1 to 2008 Managed Care Plan for the Northeast Region Provider Agreement between the Ohio Department of Job and Family Services and WellCare of Ohio, Inc. (ABD).
